DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action. See also MPEP 2004, example 13, it is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “front reinforcement panel” recited in claims 12, 21, 33 and 45 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
Claim 34 objected to because of the following informalities:  
Claim 34 recites “the recessed top positron” , should read “the recessed top portion”
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 13, 22-24, and 34-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 24, 38, 61 of U.S. Patent No. US 10913566. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, all the elements mentioned in claim 1 is present in claim 1 of U.S Patent 10913566.


Regarding claim 2, all the elements mentioned in claim 2 is present in claim 1 of U.S Patent 10913566.
Regarding claim 3, all the elements mentioned in claim 3 is present in claim 1 of U.S Patent 10913566. Although claim 1 discloses the top end flap is positioned adjacent to the first side panel and does not explicitly discloses top end flap contacts a portion of the at least one side panel. However, since the claim is interpreted in light of the disclosed specification, claim 1 of Exner is considered to have met the claim limitation of the instant application because in fig. 14,  the top end flaps 829, and 833 are upwardly folded and are in contact with side panel 727.

	Regarding claim 13, all the elements mentioned in claim 13 is present in claim 24 of U.S Patent 10913566.
With regards to the limitation “the at least one top end flap upwardly folded relative to the top panel to at least partially maintain a closed configuration of the carton”. The instant application discloses the top end to be foldably connected to the top panel but does not explicitly discloses the top end flap to be upwardly folded to the top panel”. However, since the claim is interpreted in light of the disclosed specification, claim 24 of Exner is considered to have met the claim limitation of the instant 

Regarding claim 22, all the elements mentioned in claim 22 are present in claim 38 of of U.S Patent 10913566.
With regards to the limitation “upwardly folding the at least one top end flap to at least partially maintain the closed configuration of the carton ”. The instant application discloses the top end to be foldably connected to the top panel but does not explicitly discloses the top end flap to be upwardly folded to the top panel”. However, since the claim is interpreted in light of the disclosed specification, claim 38 of Exner is considered to have met the claim limitation of the instant application because in fig. 14, the top end flap 829, and 833 are upwardly folded relative to the top panel to at least partially maintain a closed configuration of the carton.

Regarding claim 23, all the elements mentioned in claim 22 are present in claim 38 of of U.S Patent 10913566.
Regarding claim 24, all the elements mentioned in claim 24 is present in claim 38 of U.S Patent 10913566. Although claim 1 discloses the top end flap is positioned adjacent to the first side panel and does not explicitly discloses top end flap contacts a portion of the at least one side panel. However, since the claim is interpreted in light of the disclosed specification, claim 38 of Exner is considered to have met the claim limitation of the instant application because in fig. 14,  the top end flaps 829, and 833 are upwardly folded and are in contact with side panel 727.

Regarding claim 34, all the elements mentioned in claim 34 are present in claim 61 of U.S Patent 10913566.


Regarding claim 35, all the elements mentioned in claim 35 are present in claim 61 of U.S Patent 10913566.
Regarding claim 36, All the elements mentioned in claim 36 is present in claim 61 of U.S Patent 10913566. Although claim 61 discloses the top end flap is positioned adjacent to the first side panel and does not explicitly discloses top end flap contacts a portion of the at least one side panel. However, since the claim is interpreted in light of the disclosed specification, claim 1 of Exner is considered to have met the claim limitation of the instant application because in fig. 14,  the top end flaps 829, and 833 are upwardly folded and are in contact with side panel 727.

Claim 7-9,16-18, 28-30, and 40-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Exner, U.S. Patent No. US 10913566 in view of Stender (US 2645337).
Regarding claim 7, Exner does not explicitly discloses the top panel comprises a window for viewing the interior of the carton.
Stender is in the fiend of endeavor and discloses a carton wherein top panel comprises a window (Col.1, line 41) for viewing the interior of the carton.


Regarding claim 8, Exner-Stender discloses the widow comprises an opening and a film overlying the opening (Fig.1; Col.1, line 41-45).

Regarding claim 9, Exner-Stender discloses the film is formed of a polymeric material and is at least partially transparent (Fig.1; Col.1, line 41-45). 

Regarding claim 16, Exner does not explicitly discloses the top panel comprises a window for viewing the interior of the carton.
Stender is in the fiend of endeavor and discloses a carton wherein top panel comprises a window (Col.1, line 41) for viewing the interior of the carton.

Regarding claim 17, Exner-Stender discloses the widow comprises an opening and a film overlying the opening (Fig.1; Col.1, line 41-45).

Regarding claim 18, Exner-Stender discloses the film is formed of a polymeric material and is at least partially transparent (Fig.1; Col.1, line 41-45).

Regarding claim 28, Exner does not explicitly discloses the top panel comprises a window for viewing the interior of the carton.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carton of Exner to incorporate a window on the top panel as taught by Stender for the purpose of viewing the interior of the carton.

Regarding claim 29, Exner-Stender discloses the widow comprises an opening and a film overlying the opening (Fig.1; Col.1, line 41-45).

Regarding claim 30, Exner-Stender discloses the film is formed of a polymeric material and is at least partially transparent (Fig.1; Col.1, line 41-45). 

Regarding claim 40, Exner does not explicitly discloses the top panel comprises a window for viewing the interior of the carton.
Stender and discloses a carton wherein top panel comprises a window (Col.1, line 41) for viewing the interior of the carton.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carton of Exner to incorporate a window on the top panel as taught by Stender for the purpose of viewing the interior of the carton.

Regarding claim 41, Exner-Stender discloses the widow comprises an opening and a film overlying the opening (Fig.1; Col.1, line 41-45).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12,21, 33, and 45  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, 21, 33, and 45 recites the limitation “the front reinforcement panel”. However, this limitation is not provided in the description, nor it is shown in the provided drawings. For the purpose of examination, this structure will be assumed to refer to the front panel. Further clarification and correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 13, 22 – 24, 34-36 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goglio (US 20050263573).
Regarding claim 1, Goglio discloses A carton for holding at least one article (Para 31) , the carton comprising: a plurality of panels extending at least partially around an interior of the carton, the plurality of panels comprising a top panel (9), a bottom panel (2) , a front panel (5) , a back panel (Fig.1; Panel opposite of 5), and at least one side panel (See annotated fig. below) ; and a plurality of end flaps foldably connected to a respective panel of the plurality of panels (Fig.3) , the plurality of end flaps comprising at least one top end flap foldably connected to the top panel (Fig.3; 20), the at least one top end flap upwardly folded relative to the top panel (Fig.1) to at least partially maintain a closed configuration of the carton in which the top panel is recessed below a portion of each of the front panel, the back panel, and the at least one side panel to form a recessed top portion (Fig.1)  for receiving a portion of a vertically adjacent carton (Since there is a recess on the top portion, the container is capable of receiving a portion of a vertically adjacent carton. ).

    PNG
    media_image1.png
    460
    735
    media_image1.png
    Greyscale


Regarding claim 2, Goglio discloses a top opening defined by the recessed top portion is larger than the bottom panel (Fig.3; base a is smaller than the top g)

Regarding claim 3, Goglio discloses the at least one top end flap contacts a portion of the at least one side panel (Fig.1 the flap contacts the front panel).

Regarding claim 13, Goglio discloses   A blank (Fig.3) for forming a carton for holding at least one article, the blank comprising: a plurality of panels (Fig.3) comprising a top panel, a bottom panel, a front panel, a back panel, and at least one side panel (As annotated for claim 1); and a plurality of end flaps (Fig.3; e,b,f,20) foldably connected to a respective panel of the plurality of panels, the plurality of end flaps comprising at least one top end flap (20) foldably connected to the top panel (Fig.3; g), the at least one top end flap for being upwardly folded to at least partially maintain a closed configuration of the 

Regarding claim 22, Goglio disclose a blank (Fig.3)  comprising a plurality of panels and a plurality of end flaps foldably connected to a respective panel of the plurality of panels, the plurality of panels comprising a top panel, a bottom panel, a front panel, a back panel, and at least one side panel (As annotated for claim 1) , and the plurality of end flaps (Fig.3; e,b,f,20)  comprising at least one top end flap foldably connected to the top panel, folding the plurality of panels at least partially around the interior of the carton; and forming a closed configuration of the carton in which the top panel is recessed below a portion of each of the front panel, the back panel, and the at least one side panel to form a recessed top portion for receiving a portion of a vertically adjacent carton (Fig.1) , the forming the closed configuration of the carton comprising upwardly folding the at least one top end flap (20)  to at least partially maintain the closed configuration of the carton.
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Regarding claim 23, Goglio discloses a top opening defined by the recessed top portion is larger than the bottom panel (Fig.1, 3).

Regarding claim 24, Goglio discloses the at least one top end flap (20) contacts a portion of the at least one side panel (Fig.1, Front panel as annotated for claim 1) when the closed configuration of the carton is formed.

Regarding claim 34, Goglio discloses a first carton (1) , the first carton comprising: a plurality of panels extending at least partially around an interior of the first carton (Fig.1) , the plurality of panels comprising a top panel, a bottom panel, a front panel, a back panel, and at least one side panel (as annotated for claim 1) ; and a plurality of end flaps foldably connected to a respective panel of the plurality of panels (as annotated for claim 1) , the plurality of end flaps comprising at least one top end flap (20)  foldably connected to the top panel, the at least one top end flap being upwardly folded to at least partially maintain a closed configuration of the first carton in which the top panel is recessed below a portion of each of the front panel, the back panel, and the at least one side panel to form a recessed top portion (Fig.1,2) .
Since there is a recess (Fig.1, 2), the top of the first carton is parable of receiving a container. Hence, it would have been obvious to incorporate a second carton that is at least partially received in the recessed top positron of the first carton.
The preamble recites “A system of cartons for holding at least one article ” is considered to be intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally 

Regarding claim 35, Goglio discloses a top opening defined by the recessed top portion is larger than the bottom panel (Fig.1-3).

Regarding claim 36, Goglio discloses the at least one top end flap (20) contacts a portion of the at least one side panel.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9,16-18,28-30, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goglio as applied to claim 3 in view of Stender (US 2645337).

Regarding claim 7, Goglio does not explicitly discloses the top panel comprises a window for viewing the interior of the carton.
Stender is in the fiend of endeavor and discloses a carton wherein top panel comprises a window (Col.1, line 41) for viewing the interior of the carton.

Regarding claim 8, Goglio-Stender discloses the widow comprises an opening and a film overlying the opening (Fig.1; Col.1, line 41-45).

Regarding claim 9, Goglio-Stender discloses the film is formed of a polymeric material and is at least partially transparent (Fig.1; Col.1, line 41-45).

Regarding claim 16-18, all the additional features of claim 16-18 are the same as those of claims 7-9, respectively. Thus, the same reasoning and motivation applies to claims 16-18. Accordingly, all the limitation of claims 16-18 would have been obvious in view of Goglio-Stender.

Regarding claims 28-30, all the additional features of claim 28-30 are the same as those of claims 7-9, respectively. Thus, the same reasoning and motivation applies to claims 28-30. Accordingly, all the limitation of claims 28-30 would have been obvious in view of Goglio-Stender.


Regarding claims 40-42, all the additional features of claim 40-42 are the same as those of claims 7-9, respectively. Thus, the same reasoning and motivation applies to claims 40-42. Accordingly, all the limitation of claims 40-42 would have been obvious in view of Goglio-Stender.


Claim 4-6, 14-15, 25-27, and 37-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goglio (US 20050263573) as applied to claim 3, 13, 24, and 36 respectively in view of Kauffeld ( US 3124295)

Regarding claim 4, Goglio does not explicitly discloses the at least one side panel is a first side panel, the at least one top end flap is a first top end flap in contact with a portion of the first side panel, the plurality of panels further comprises a second side panel, and the plurality of end flaps further comprises a second top end flap foldably connected to the top panel and upwardly folded to contact a portion of the second side panel.
Kauffeld is in the field of endeavor and discloses the at least one side panel is a first side panel (41) , the at least one top end flap is a first top end flap in contact with a portion of the first side panel (See annotated fig. below) , the plurality of panels further comprises a second side panel (21) , and the plurality of end flaps further comprises a second top end flap (5)  foldably connected to the top panel and upwardly folded to contact a portion of the second side panel (See annotated fig. below) .
The use of folding end flaps upwards to connect to side panel is a known method in the art. Hence , It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Goglio to incorporate at least one side panel is a first side panel , the at least one top end flap is a first top end flap in contact with a portion of the first side panel, the plurality of panels further comprises a second side panel, and the plurality of end flaps further comprises a second top end flap foldably connected to the top panel and upwardly folded to contact a portion of the second side panel as taught by Kauffeld for the purpose of closing the carton. 


    PNG
    media_image2.png
    216
    444
    media_image2.png
    Greyscale


Regarding claim 5, Goglio-Kauffeld discloses  the plurality of panels further comprises a hinge panel (Fig.3, F3) foldably connected to each of the top panel and the back panel (Fig.1-3).

Regarding claims 6, Goglio-Kauffeld discloses the hinge panel (Fig.3; F3) is in at least partial face-to-face contact with the back panel (Fig.1-3). 

Regarding claims 14-15, all the additional features of claims 14-15 are the same as those of claims 4-5, respectively. Thus, the same reasoning and motivation applies to claims 14-15.Accordingly, all the limitation of claims 14-15 would have been obvious in view of Goglio-Kauffeld.

Regarding claims 25-27, all the additional features of claims 25-27 are the same as those of claims 4-6, respectively. Thus, the same reasoning and motivation applies to claims 25-27. Accordingly, all the limitation of claims 25-27 would have been obvious in view of Goglio-Kauffeld.


.

Claim 10-12, 19-21, 31-33, and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goglio as applied to claim 3, 13, 24, and 36 respectively in view of Keefe (US 4809908).
Regarding claim 10, Goglio does not explicitly discloses at least one locking opening at least partially extends into the front panel, and the at least one top end flap comprises a locking tab at least partially received through the at least one locking opening to at least partially maintain the closed configuration of the carton.
Keefe is in the field of endeavor and discloses at least one locking opening (27) at least partially extends into the front panel (Fig.1-4), and the at least one top end flap comprises a locking tab (Fig.1, 2; element 44) at least partially received through the at least one locking opening to at least partially maintain the closed configuration of the carton.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goglio to incorporate at least one locking opening at least partially extends into the front panel, and the at least one top end flap comprises a locking tab at least partially received through the at least one locking opening to at least partially maintain the closed configuration of the carton as taught by Keefe for the purpose of locking the carton. 

Regarding claim 11, Goglio-Keefe does not explicitly discloses the plurality of end flaps comprises at least one front end flap foldably connected to the front panel at a fold line and positioned 
Keefe discloses the plurality of end flaps comprises at least one front end flap (22) foldably connected to the front panel at a fold line (21) and positioned in at least partial face-to- face contact with the at least one side panel, the at least one locking opening interrupts the fold line (Fig.1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goglio to incorporate plurality of end flaps comprises at least one front end flap foldably connected to the front panel at a fold line and positioned in at least partial face-to- face contact with the at least one side panel, the at least one locking opening interrupts the fold line as taught by Keefe for the purpose of locking the carton. 

Regarding claim 12, Goglio-Keefe does not explicitly discloses a recess is formed in a portion of the front panel and a portion of the front reinforcement panel, and the top panel comprises a handle tab that extends at least partially through the recess to at least partially maintain the closed configuration of the carton.
Keefe discloses a recess (11) is formed in a portion of the front panel (12) and a portion of the front reinforcement panel (32), and the top panel comprises a handle tab (36) that extends at least partially through the recess to at least partially maintain the closed configuration of the carton (When the carton is in closed state the tab 36 goes through the recess 11 and maintains a closed configuration of the carton.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Goglio to incorporate a recess is formed in a portion of the front panel and a portion of the front reinforcement panel, and the top panel comprises a handle tab that 

Regarding claims 19-21, all the additional features of claims 19-21 are the same as those of claims 10-12, respectively. Thus, the same reasoning and motivation applies to claims 19-21. Accordingly, all the limitation of claims 19-21 would have been obvious in view of Goglio-Keefe.


Regarding claims 31-33, all the additional features of claims 31-33 are the same as those of claims 10-12, respectively. Thus, the same reasoning and motivation applies to claims 31-33. Accordingly, all the limitation of claims 31-33 would have been obvious in view of Goglio-Keefe.

Regarding claims 43-45, all the additional features of claims 43-45 are the same as those of claims 10-12, respectively. Thus, the same reasoning and motivation applies to claims 43-45. Accordingly, all the limitation of claims 43-45 would have been obvious in view of Goglio-Keefe.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/               Examiner, Art Unit 3736